Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings filed on 12/04/2020, has been accepted for examination.  

Allowable Subject Matter
Claims 1-9 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measurement device for grinding wheel comprising one or more diameter measurement device, disposed on an inner side of said platform, including one or more hole, a diameter measurement member, a sliding member, and a contact member, one end of said one or more hole adjacent to one side of said spinning device, said sliding member inserted to and disposed slidably on one side of said diameter measurement member, said contact member passing through said one or more hole, and one end of said contact member connected with one end of said sliding member, in combination with the rest of the limitations of the claim. Claims 2-9 are allowable by virtue of their dependency.

The closest prior art references of Mizuno et al. (US 6290569 B1) and Stocker et al. (US 20010000502 A1) discloses grinding apparatus/method.
However, Mizuno and Stocker fail to disclose, teach or suggest the structure such as one or more diameter measurement device, disposed on an inner side of said platform, including one or more hole, a diameter measurement member, a sliding member, and a contact member, one end of said one or more hole adjacent to one side of said spinning device, said sliding member inserted to and disposed slidably on one side of said diameter measurement member, said contact member passing through said one or more hole, and one end of said contact member connected with one end of said sliding member, as claimed and as specified in the present application specification. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a measurement device for grinding wheel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886